Mr. Justice Marker delivered the opinion of .the court. At the September term, 1901, of the Champaign County Circuit Court, appellee recovered a judgment against the appellant railroad company for $70 and costs. The railroad company took an appeal to the Supreme Court and in compliance with the order entered executed an appeal bond for $150, with appellant Glover as surety. The appeal was dismissed in the Supreme Court and at the March term, 3902, of the Circuit Court, this suit was commenced on the appeal bond, resulting in a judgment in favor of appellee for $150 debt and $71.46 damages. This appeal is prosecuted to reverse the last named judgment on account of alleged errors of the trial court in .sustaining a demurrer to a certain special plea, on account of improper evidence admitted and because of erroneous instructions. Eo' error is assigned touching any action of the Circuit Court in settling the pleadings and for that reason the sufficiency of pleas is not considered by us. The objection to evidence relates to the judgment recovered in the Circuit Court and appealed from. Under the pleadings it was not necessary to introduce that judgment. It was recited in the appeal bond sued upon and appellants were estopped from questioning it. We see .nothing wrong with the instructions. Judgment affirmed. Mr. Presiding Justice Wright took no part.